Citation Nr: 0930330	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to 
July 1956.  The Veteran died in June 2005.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision rendered by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for entitlement to service connection for 
the Veteran's cause of death.

In August 2006 and May 2008, the appellant had an informal 
conference with a Decision Review Officer (DRO) at the RO.

In July 2008, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.  The record was held 
open for 30 days for the appellant to submit additional 
private and service treatment records she alleged had been 
destroyed in 1981.

Thereafter, the Board notes that at multiple points in 2008, 
the appellant submitted to the Board additional evidence for 
consideration in connection with the claim on appeal.  In 
July 2008, October 2008, and November 2008 statements, the 
appellant submitted waivers of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2008).

The appellant's attorney filed a motion to withdraw as her VA 
representative for the issue on appeal in December 2008.  See 
38 C.F.R. § 20.608 (2008).  After being informed of her 
attorney's withdrawal, the appellant indicated that she 
wished to represent herself in this matter in a December 2008 
statement of record. 

In March 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  After 
receiving the completed VHA medical opinion in May 2009, the 
appellant had an opportunity to comment upon the VHA opinion 
and to offer argument and additional evidence.  In June 2009, 
the appellant filed a response but no additional evidence.  
In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court 
found that the Board has the authority to obtain and consider 
expert medical opinions in compliance with 38 U.S.C.A. § 
7109(a) without remanding the case for initial RO 
consideration of such evidence, and without obtaining a 
waiver of such consideration from the appellant.  See 38 
C.F.R. § 20.1304 (2008).  Thus, the Board will proceed to a 
decision on the merits on the claim for service connection 
for the Veteran's cause of death.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in June 2005.  His death certificate 
listed the immediate cause of his death as respiratory 
failure, due to or as a consequence of pulmonary fibrosis.  
Other significant conditions contributing to death included 
severe rheumatoid arthritis.  

3.  At the time of his death, the Veteran was not service-
connected for any disability.  However, the Veteran had been 
awarded entitlement to nonservice-connected pension benefits, 
including special monthly pension based on being housebound.

4.  Competent and persuasive evidence of record indicates 
that rheumatoid arthritis began more than one year after 
separation service and was not shown to be the result of 
service or any incident of service.
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1154, 1310 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310(a), 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death was received in August 2005.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in October 2005.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and provided other pertinent 
information regarding VCAA.  

Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in May 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim. Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Board observes that the RO's notice was not fully 
compliant with Hupp because it did not provide an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  
However, statements of the appellant indicate that she is 
clearly aware of the evidence and information required to 
substantiate a DIC claim, including for a condition not yet 
service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, private treatment 
records, and VA inpatient and outpatient treatment records 
have been obtained and associated with his claims file.  The 
appellant was also provided with a VHA medical opinion in 
April 2009. 

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background

The appellant asserts that a contributory cause of the 
Veteran's death, rheumatoid arthritis, is related to events 
during his active service.  

Musculoskeletal findings were marked as normal on the 
Veteran's service enlistment examination report dated in 
April 1953.  Sick call treatment records show that from May 
27, 1954, to approximately June 1, 1954, and on April 3, 
1955, the Veteran complained of, and was treated for, a 
sprained back and sore back.  At the time of his service 
discharge examination report dated in July 1956, no back 
complaints or pathology were noted.  

Post-service treatment records from University of Washington 
Medical Center show treatment for rheumatoid arthritis from 
April to August 1967.  In a clinical record from that 
facility dated April 21, 1967, the Veteran complained of a 
two year history of knee and elbow pain as well as indicated 
that he "had blood tests for arthritis", all being 
negative.  An April 1967 X-ray report revealed questionable 
abnormality of the right elbow and definite cartilage 
narrowing and pannus invasion of subshondral cortex of the 
trochlea.  It was noted that rheumatoid arthritis was thought 
to be responsible. 

A May 1968 private clinical record from Nehalam Bay Medical 
Center reflected findings of arthritis of multiple joints.  
An April 1973 serology report revealed a positive rheumatoid 
arthritis factor.  A June 1977 treatment note from Mason 
General Hospital also revealed a positive rheumatoid 
arthritis factor.

A March 1982 VA hospital summary report reflected a diagnosis 
of longstanding active rheumatoid arthritis since 1960.  The 
Veteran's rheumatoid arthritis factor was again noted to be 
positive.  A chest x-ray was noted to show heavy 
bronchovesicular markings in both bases, which was typical of 
rheumatoid arthritis. 

In an August 1982 statement, the Veteran indicated that he 
experienced a great deal of pain in his shoulders and back 
during service. 

In an August 1989 statement, a private physician, R. L. Y., 
M.D., listed a diagnosis of active and advanced rheumatoid 
arthritis.  It was further noted that the Veteran was totally 
disabled due to fibrosis of the lung secondary to rheumatoid 
arthritis. 

Post-service VA inpatient and outpatient treatment records 
dated from 1982 to 2005 reflect continued findings and 
treatment for progressive rheumatoid arthritis and pulmonary 
fibrosis.  A September 1997 CT scan of the thorax listed an 
impression of interstitial disease with basal weighting.  A 
February 1998 CT scan of the thorax listed a conclusion of 
extensive interstitial fibrosis involving the lateral segment 
of the right lobe, the inferion subsegment, and  lingular 
segment of the left upper lobe and each lung base.  A 
September 2001 VA chest X-ray report listed an impression of 
bilateral pulmonary fibrosis.  

The Veteran died in June 2005.  His death certificate listed 
the immediate cause of his death as respiratory failure, due 
to or as a consequence of pulmonary fibrosis.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause given above were listed as 
severe rheumatoid arthritis.  The certifying physician, D. 
H., M.D., marked on the certificate that tobacco use did not 
contribute to death. 

At the time of the Veteran's death, service connection was in 
not in effect for any disability.  However, the Veteran had 
been awarded entitlement to nonservice-connected pension 
benefits, including special monthly pension based on being 
housebound.

In January 2007, the appellant submitted pictures of the 
Veteran during service as well as later in life.  The 
pictures of the Veteran at an advanced age clearly show that 
his hands were deformed. 

In a February 2008 statement, a VA physician, M. D. S., M.D., 
indicated that he had reviewed the Veteran's service 
treatment records.  By history, the Veteran was noted to be 
diagnosed in 1960 with RA (rheumatoid arthritis) but was 
reported as early as May 1954 to have had back pain diagnosed 
as "sprained back" during service.  He opined that the 
Veteran probably developed rheumatoid arthritis while in 
service, but noted that there were only very short notations 
of his Infirmary visits suggesting that this is the case, and 
no clear trail of evidence.  The physician also noted that 
any tests pointing to a diagnosis of rheumatoid arthritis 
while in service were not performed by the examining 
physician, as such testing would have been rudimentary at 
best in 1954-56.  It was further noted that there was no 
doubt that the Veteran died of complications of his 
rheumatoid arthritis, most specifically the pulmonary 
fibrosis associated with that condition. 

During the July 2008 hearing, the appellant asserted that the 
Veteran experienced problems with his joints right after 
discharge from service and began to receive treatment in 
1957.  She further reported that she had to begin helping him 
shave, tying his shoes, and brushing his hair at that time as 
well. 

In a March 2009 letter, the Board requested that a VA 
physician with a specialty in rheumatology provide a medical 
advisory opinion.  The physician was asked to discuss the 
normal, initial presentation of rheumatoid arthritis and 
offer an opinion as to whether there was at least a 50 
percent probability or greater (at least as likely as not) 
that severe rheumatoid arthritis, which was a significant 
contributory factor in the Veteran's death, was incurred in 
active service, or was present within one year after 
separation from service.  

In his April 2009 opinion, J. P., M.D., a VA physician, 
detailed that he reviewed the contents of all three volumes 
of the Veteran's claim file.  As an initial matter, he noted 
that there was no single presentation of rheumatoid 
arthritis, but that there were characteristic unifying 
features of the disease.  Rheumatoid arthritis is a chronic 
systemic inflammatory disease that in almost all cases 
initially presents with inflammation of peripheral joints, 
often in association with inflammation of periarticular 
structures such as bursas and tendon sheaths.  Although 
rheumatoid factor antibodies may initially be negative at the 
time of presentation, ultimately about eighty percent of 
patients with a clinical diagnosis of rheumatoid arthritis 
will be rheumatoid factor positive.  With time rheumatoid 
arthritis can result in extraarticular disease involving 
other organ systems such as the lungs, eyes, skin, heart, and 
blood vessels.  Such extraarticular involvement was noted to 
largely contribute to the increased morbidity and premature 
mortality associated with the disease, and extra-articular 
disease is almost always associated with the presence of 
rheumatoid factor positivity.  

The physician indicated that there were several well-
recognized initial presentations of rheumatoid arthritis, 
with the less common presentations sometimes resulting in a 
delay in diagnosis.  The most common presentation was noted 
to be a gradual onset over weeks to months of symptoms and 
signs of inflammation of the small peripheral 
metocarpophalangeal and proximal interphalangeal joints of 
the hands and metatarsophalangeal joints of the feet, as well 
as wrist and ankle joints.  He indicated that elbows and 
knees were also common targets of rheumatoid arthritis that 
may also occur early in the disease.  A characteristic 
feature of rheumatoid arthritis was noted to be symmetric 
involvement of joints, in which large joints are involved on 
both sides of the body and small joints of the hands and feet 
are similarly bilaterally involved, though identical small 
joints need not be affected.  The physician also discussed 
additional less common initial presentations of rheumatoid 
arthritis at length.  

It was specifically noted that back pain was an uncommon 
feature of rheumatoid arthritis, and other than instability 
of the dens articulation of the second vertebral body with 
the first vertebral ring of the cervical spine, usually with 
well-established rheumatoid arthritis, clinically significant 
and symptomatic involvement of the spine is very uncommon.  
When abnormalities of the spine are seen in rheumatoid 
arthritis, it is usually seen later in life and due to other 
causes, either degenerative arthritis of the spine and 
osteoporotic compression fractures, often the result of 
chronic oral corticosteroid therapy.  And although rheumatoid 
arthritis can result in inflammation of the apophyseal 
joints, such arthritis is uncommon.  As such, the physician 
specifically indicated that back pain or symptoms of strain 
would be an extremely unlikely early presentation of 
rheumatoid arthritis.  

The physician provided a comprehensive summary of the 
evidence of record.  He indicated that his evaluation of the 
claims file showed the Veteran to have chronic symmetric 
inflammatory arthritis associated with repeated rheumatoid 
factor positivity that was progressive, debilitating, and 
consistent with the diagnosis of seropositive rheumatoid 
arthritis.  Although he had predominant initial involvement 
of both elbows, he did subsequently develop a symmetric 
arthritis of multiple other joints, including the small 
joints of his hands and feet.  

In regard to the time of onset of the Veteran's arthritis, 
the physician noted that the earliest references in the 
available medical records indicated that his diagnosis dated 
back to 1960, though it was not clear at that time what the 
extent or features of arthritis were present.  The physician 
further reported that the Veteran's history of back pain, 
diagnosed as back strain in service, was not consistent with 
any initial presentation of rheumatoid arthritis.  Upon 
additional discussion, he again stated that it remained very 
unlikely that the Veteran's back pain was a presenting 
symptom of his subsequently diagnosed rheumatoid arthritis.  
The physician also reviewed whether another possible 
diagnosis could tie in the Veteran's history of recurrent 
back pain in service and his subsequent development of an 
inflammatory peripheral arthritis. 

In summary, the physician noted that the Veteran's arthritis 
could be best explained by a diagnosis of rheumatoid 
arthritis.  The positive rheumatoid factor placed him at risk 
for development of extraarticular disease, with pulmonary 
involvement, including pulmonary fibrosis, being one of the 
more frequently severe extraarticular manifestations of 
rheumatoid arthritis.  Based on his review of the claims 
file, the VA physician concluded that there was less than a 
50 percent probability that the Veteran's rheumatoid 
arthritis had its initial clinical presentation during 
service or within one year after separation from service.  

It was noted that there is a form of rheumatoid arthritis 
termed Caplan's syndrome in which exposure to mineral dusts 
may not only increase the risk of developing rheumatoid 
arthritis, but once it develops there may be an increased 
chance of developing lung disease as well.  However, the 
physician further stated, in regard to a relationship between 
the Veteran's cause of death and his active military service, 
that he did not find any mention of the Veteran having 
exposure to mineral dusts.  He reported that a variety of 
other environmental exposures have also been implicated in 
increasing the risk to develop rheumatoid arthritis, 
including cigarette smoking and possible exposures to 
industrial oils, though such links were still unclear and may 
be limited to individuals with a specific genetic 
predisposition.    

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's rheumatoid arthritis is not a result of any 
established event, injury, or disease during active service.  
Service treatment records are negative for any complaints, 
diagnosis, or treatment for rheumatoid arthritis.  Evidence 
of record reflects that Veteran was first diagnosed with 
rheumatoid arthritis in 1960, about four years after he left 
active duty in 1956.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).

In addition, persuasive and competent medical evidence of 
record does not indicate that a contributory cause of the 
Veteran's death, severe rheumatoid arthritis, was incurred as 
a result of active service.  The Board finds the most 
probative evidence of record to be the VHA medical opinion 
rendered by the VA physician in the April 2009.  In his April 
2009 VHA opinion, the physician provided a detailed and 
comprehensive medical opinion after noting that he had 
reviewed the contents of all three volumes of the Veteran's 
claims file.  Based on such review, the VA physician 
concluded that there was less than a 50 percent probability 
that the Veteran's rheumatoid arthritis had its initial 
clinical presentation during service or within one year after 
separation from service.

By contrast, in his February 2008 statement, another VA 
physician opined that the Veteran probably developed 
rheumatoid arthritis while in service, but noted that there 
were only very short notations of his Infirmary visits during 
service suggesting that this is the case, and that there was 
no clear trail of evidence.  The Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Consequently, the Board notes that this 
evidence is insufficient to show that the Veteran's 
contributory cause of death, rheumatoid arthritis, is related 
to his active service.

Under these circumstances, the Board concludes that the April 
2009 VA physician's findings constitute the most probative 
(persuasive) evidence on the question of whether a 
contributory cause of the Veteran's death was incurred as a 
result of active service.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the 
evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The Board also acknowledges the contentions of the appellant 
and her former attorney concerning the etiology of the 
Veteran's contributory cause of death in multiple written 
statements of record as well as the July 2008 hearing 
transcript.  However, the record does not show that the 
appellant has the medical expertise that would render 
competent her statements as to the relationship between the 
Veteran's military service and rheumatoid arthritis, a 
contributory cause of his death.  These opinions alone cannot 
meet the burden imposed by 38 C.F.R. § 3.312 with respect to 
the relationship between events incurred during service and 
the etiology of his fatal disabilities.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2008).

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


